DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 June 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: control or regulating unit and turbulence unit in the claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In Reference to Claims 5, 8, and 10
The specification fails to provide corresponding structure for the limitation “turbulence unit” which have been interpreted under 112(f). Thus the “turbulence unit” is not described in the specification in a such a way as to reasonably convey to one of ordinary skill in the relevant art that the inventor or joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Reference to Claims 5, 8, and 10
The claim elements “turbulence unit" in claims 5, 8, and 10 are limitations that invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 9-12, 14-16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,740,711) in view of Bronicki (US 4,363,216).
In Reference to Claim 1
(See Sato, Figure 1)
Sato et al. (Sato) discloses:
	A device, comprising: 
an expansion machine (10) for generating mechanical energy by expanding vapor of a working medium (See Sato, Column 1, Lines 51-59); 
a generator (12,13) connected to a shaft (37) of the expansion machine (10) and used for generating electric energy from mechanical energy of the expansion machine (10) (See Sato, Column 1, Lines 51-59); 
the expansion machine (10) and the generator (12,13) being arranged in a common housing (11,15) and forming a structural unit with an exhaust vapor chamber (14,17) arranged between the expansion machine (10) and the generator (12,13), such that, when the expansion machine (10) is in operation, a working medium entering said common housing (11,15) flows through said expansion machine (10) and is expanded by said expansion machine (10) without leaving the common housing (11,15) and thereafter enters into the exhaust vapor chamber (14,17) and flows from said exhaust vapor chamber (14,17) through and in contact with said generator (12,13) without leaving said common housing (11,15), wherein a substantial portion of the working medium flows through the generator (12,13).
The Examiner notes that all of the working fluid that enters the exhaust vapor chamber (14,17) flows through the generator (12,13).
Sato discloses the claimed invention except:
at least one opening for feeding a liquid working medium into the exhaust vapor chamber in addition to said expanded working medium for cooling said expanded working medium before contacting said generator.
Bronicki discloses an expansion machine for a power plant. (See Bronicki, Abstract). Bronicki discloses at least one opening for feeding a liquid working medium into the exhaust vapor chamber for cooling said expanded working medium before contacting said generator. (See Bronicki, Figure 1, 34, Column 5, Lines 11-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 2
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
wherein the structural unit comprises a housing (11,15), and wherein the at least one opening extends through the housing (11,15) of the structural unit. (See Bronicki, Figure 1, 34, Column 5, Lines 11-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).
	The Examiner notes that the at least one opening of the Sato-Bronicki combination extends through the housing to the points of lubrication.

In Reference to Claim 4
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
	Further comprising at least one nozzle, which is arranged at one or a plurality of the openings, the nozzle or nozzles being configured to control a flow of the working medium into the exhaust vapor chamber. (See Bronicki, Column 4, Lines 35-47).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 5 (As Best Understood) 
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
	a turbulence unit (21) for generating a turbulent flow in the exhaust vapor chamber (14,17).
	The Examiner notes that flow of vapor through the bearings will induce turbulence in the flow and thus the bearing constitute a turbulence unit.

In Reference to Claim 9
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
	Further comprising at least one nozzle, which is arranged at one or a plurality of the openings, the nozzle or nozzles being configured to control a flow of the working medium into the exhaust vapor chamber. (See Bronicki, Column 4, Lines 35-47).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 10 (As Best Understood) 
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
	a turbulence unit (21) for generating a turbulent flow in the exhaust vapor chamber (14,17).
	The Examiner notes that flow of vapor through the bearings will induce turbulence in the flow and thus the bearing constitute a turbulence unit.

In Reference to Claim 11
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
wherein the at least one opening is in communication with a feed line for feeding liquid working medium into the exhaust vapor chamber. (See Bronicki, Figure 1, Column 4, Lines 26-34 & Column 5, Lines 41-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 12
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
a valve, wherein the feed line is in communication with the valve for adjusting a mass flow of the fed working medium in the feed line. (See Bronicki, Figure 1, Column 4, Lines 35-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68). Additionally, the valve of Bronicki would optimally control the supply working/lubrication fluid.

In Reference to Claim 14
(See Sato, Figure 1)
Sato et al. (Sato) discloses:
	A device, comprising: 
an expansion machine (10) for generating mechanical energy by expanding vapor of a working medium (See Sato, Column 1, Lines 51-59); 
a generator (12,13) connected to a shaft (37) of the expansion machine (10) and used for generating electric energy from mechanical energy of the expansion machine (10) (See Sato, Column 1, Lines 51-59); 
the expansion machine (10) and the generator (12,13) being arranged in a common housing (11,15) and forming a structural unit with an exhaust vapor chamber (14,17) arranged between the expansion machine (10) and the generator (12,13), such that, when the expansion machine (10) is in operation, working medium entering said common housing (11,15) flows through said expansion machine (10) and is expanded by said expansion machine (10) without leaving the common housing (11,15) and thereafter enters into the exhaust vapor chamber (14,17) and flows from said exhaust vapor chamber (14,17) through and in contact with said generator (12,13) without leaving said common housing (11,15), wherein a substantial portion of the working medium flow through the generator (12,13).
The Examiner notes that all of the working fluid that enters the exhaust vapor chamber (14,17) flows through the generator (12,13).
Sato discloses the claimed invention except:
at least one opening for feeding a liquid working medium into the exhaust vapor chamber in addition to said expanded working medium for cooling said expanded working medium before contacting said generator; a feed pump for pumping liquid working medium to an evaporator; the evaporator for evaporating the liquid working medium; and a condenser for condensing the vaporous working medium which exits the structural unit of the device comprising the expansion machine and the generator.
Bronicki discloses an expansion machine for a power plant. (See Bronicki, Abstract). Bronicki discloses at least one opening for feeding a liquid working medium into the exhaust vapor chamber for cooling said expanded working medium before contacting said generator. (See Bronicki, Figure 1, 34, Column 5, Lines 11-47). Bronicki also discloses a feed pump for pumping liquid working medium to an evaporator; the evaporator for evaporating the liquid working medium; and a condenser for condensing the vaporous working medium which exits the structural unit of the device comprising the expansion machine and the generator. (See Bronicki, Figure 1, Column 3, Lines 22-40 & Column 4, Lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system and the boiler, pump, and condenser of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 15
(See Sato, Figure 1)
The Sato-Bronicki combination discloses:
wherein a feed line for liquid working medium leading into the exhaust vapor chamber is in fluid communication with a line between the feed pump and the evaporator; or wherein a feed line for liquid working medium leading into the exhaust vapor chamber is in fluid communication with an intermediate space of a multi-stage feed pump; or wherein a feed line for liquid working medium leading into the exhaust vapor chamber is in fluid communication with a line between two feed pumps of an arrangement comprising a plurality of consecutive feed pumps; or wherein an additional pump is provided for pumping the liquid working medium in a feed line. (See Bronicki, Figure 1, Column 3, Lines 22-40 & Column 4, Lines 3-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system and the boiler, pump, and condenser of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).
	The Examiner notes that the Sato-Bronicki combination has a feed line that extends between the feed pump and the evaporator.

In Reference to Claim 16
The Sato-Bronicki combination discloses:
	An additional feed line for feeding a lubricating medium to one or a plurality of lubrication points of the expansion machine (See Bronicki, Figure 1, 44, Column 4, Lines 26-34); and a heat exchanger for cooling the lubricating medium with the working medium conducted to the exhaust vapor chamber (See Bronicki, Figure 1, 42, Column 4, Lines 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 17
(See Sato, Figure 1)
Sato discloses:
A method for operating an expansion machine, comprising the following steps:
generating mechanical energy by expanding vapor of a working medium in the expansion machine (10) (See Sato, Column 1, Lines 51-59); 
generating electric energy from mechanical energy of the expansion machine (10) by a generator (12,13) connected to a shaft (37) of the expansion machine (10) (See Sato, Column 1, Lines 51-59); 
the expansion machine (10) and the generator (12,13) being arranged in a common housing (11,15) and forming a structural unit with an exhaust vapor chamber (14,17) arranged between the expansion machine (10) and the generator (12,13), such that, when the expansion machine (10) is in operation, working medium entering said common housing (11,15) flows through said expansion machine (10) and is expanded by said expansion machine (10) without leaving said common housing (11,15) and, thereafter, enters into the exhaust vapor chamber (14,17) and, thereafter, the expanded working medium flows through said generator (12,13) and contacts the generator (12,13) without leaving said common housing (11,15), wherein a substantial portion of the working medium flows through the generator (12,13). 
The Examiner notes that all of the working fluid that enters the exhaust vapor chamber (14,17) flows through the generator (12,13).
Sato discloses the claimed invention except:
feeding liquid working medium into the exhaust vapor chamber in addition to said expanded working medium for cooling the expanded working medium before contacting said generator.
Bronicki discloses an expansion machine for a power plant. (See Bronicki, Abstract). Bronicki discloses at least one opening for feeding a liquid working medium into the exhaust vapor chamber for cooling said expanded working medium before contacting said generator. (See Bronicki, Figure 1, 34, Column 5, Lines 11-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 18
The Sato-Bronicki combination discloses:
adjusting a mass flow of the fed working medium in a feed line for liquid working medium leading into the exhaust vapor chamber. (See Bronicki, Figure 1, Column 4, Lines 35-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68). Additionally, the valve of Bronicki would optimally control the supply working/lubrication fluid.

In Reference to Claim 20
The Sato-Bronicki combination discloses:
feeding a lubricating medium to one or a plurality of lubrication points of the expansion machine (See Bronicki, Figure 1, 44, Column 4, Lines 26-34); and 
cooling the lubricating medium by the working medium fed to the exhaust vapor chamber. (See Bronicki, Figure 1, 42, Column 4, Lines 18-25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

Claims 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,740,711) in view of Bronicki (US 4,363,216), further in view of Maier (US 2013/0098037).
In Reference to Claim 3
The Sato-Bronicki combination discloses the claimed invention except:
	wherein the shaft is configured as a hollow shaft and the at least one opening comprises one or a plurality of openings in said hollow shaft.
	Maier discloses an expansion machine (i.e.-turbine generator system). (See Maier, Abstract). Maier discloses a shaft is configured as a hollow shaft and the at least one opening comprises one or a plurality of openings in said hollow shaft. (See Maier, Figures 1-3, Paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling line with hollow shaft of Maier to the device of Sato, as both references are directed towards turbo-generator machines. One of ordinary skill in the art would have recognized that the cooling line of Maier to a hollow shaft turbine would have provided effective cooling of the expander rotor of Sato. (See Maier, Paragraph [0035]).

In Reference to Claim 6
The Sato-Bronicki combination discloses the claimed invention except:
	wherein the shaft is configured as a hollow shaft and the at least one opening comprises one or a plurality of openings in said hollow shaft.
	Maier discloses an expansion machine (i.e.-turbine generator system). (See Maier, Abstract). Maier discloses a shaft is configured as a hollow shaft and the at least one opening comprises one or a plurality of openings in said hollow shaft. (See Maier, Figures 1-3, Paragraph [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the cooling line with hollow shaft of Maier to the device of Sato, as both references are directed towards turbo-generator machines. One of ordinary skill in the art would have recognized that the cooling line of Maier to a hollow shaft turbine would have provided effective cooling of the expander rotor of Sato. (See Maier, Paragraph [0035]).

In Reference to Claim 7
The Sato-Bronicki combination as modified by Maier discloses:
	Further comprising at least one nozzle, which is arranged at one or a plurality of the openings, the nozzle or nozzles being configured to control a flow of the working medium into the exhaust vapor chamber. (See Bronicki, Column 4, Lines 35-47).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the liquid working medium cooling/lubricating system of Bronicki to the device of Sato, as both references are directed towards expansion machines for a power plant. One of ordinary skill in the art would have recognized that the cooling/lubricating lines of Bronicki would have allowed for better temperature control of the working medium used for cooling/lubricating to optimize the working medium viscosity, cheaper manufacturing, and overall improved reliability. (See Bronicki, Column 2, Lines 45-68).

In Reference to Claim 8 (As Best Understood) 
(See Sato, Figure 1)
The Sato-Bronicki combination as modified by Maier discloses:
	a turbulence unit (21) for generating a turbulent flow in the exhaust vapor chamber (14,17).
	The Examiner notes that flow of vapor through the bearings will induce turbulence in the flow and thus the bearing constitute a turbulence unit.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 4,740,711) in view of Bronicki (US 4,363,216), further in view of Mazzaro et al. (US 2012/0323530).
In Reference to Claim 13 
The Sato-Bronicki combination discloses the claimed invention except:
	At least one selected from the group of:
a temperature sensor for measuring a vapor temperature in the exhaust vapor chamber, and
a temperature sensor in the generator for measuring a winding temperature; and
a control or regulating unit for controlling or regulating the valve or the orifice depending on at least one selected from the group consisting of the measured vapor temperature and winding temperature.
Mazzaro et al discloses a steam turbine system. (See Mazzaro, Abstract). Mazzaro discloses temperature sensors for measuring inlet/outlet vapor temperature. (See Mazzaro, Paragraphs [0005]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured vapor temperature in the device of Sato, as both references are directed towards steam turbine systems. One of ordinary skill in the art would have recognized that measuring real time temperature data would enhance efficiency and control of the system to generate optimal levels of power generation. (See Mazzaro, Paragraphs [0003]-[0004]).
The Examiner notes the use of the phrase "and/or" by the Applicant. For examination purposes, "and/or" is treated as "or" under the broadest reasonable interpretation of the claim.

In Reference to Claim 19
The Sato-Bronicki combination discloses the claimed invention except:
	measuring at least one selected from the group of the vapor temperature in the exhaust vapor chamber and a winding temperature of the generator; and
adjusting the mass flow of the fed working medium by controlling or regulating a narrowing cross-section in the feed line depending on at least one selected from the of the measured vapor temperature and the winding temperature.
Mazzaro et al discloses a steam turbine system. (See Mazzaro, Abstract). Mazzaro discloses temperature sensors for measuring inlet/outlet vapor temperature. (See Mazzaro, Paragraphs [0005]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have measured vapor temperature in the device of Sato, as both references are directed towards steam turbine systems. One of ordinary skill in the art would have recognized that measuring real time temperature data would enhance efficiency and control of the system to generate optimal levels of power generation. (See Mazzaro, Paragraphs [0003]-[0004]).

Response to Arguments
Applicant's arguments filed 25 May 2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that “turbulence unit” connotes sufficient, definite structure to one of ordinary skill in the art to preclude application of 35 U.S.C. 112(f), the Office respectfully disagrees.
Applicant argues that “turbulence unit” connotes sufficient, definite structure to one of ordinary skill in the art to preclude application of 35 U.S.C. 112(f). Specifically, Applicant argues that submitted exhibits A-C show evidence that the term “turbulence unit” connotes structure and/or is synonymous with a known structure of a “turbulator”. Applicant’s Exhibit A provides evidence that at least 21 issued patents contain the term “Turbulence unit” in their respective specification. However, the Examiner notes that specifications in multiple different arts merely containing the phrase ‘turbulence unit’ does not provide sufficient evidence that a turbulence unit is a known specific structure to one of ordinary skill in the art, but instead merely proves that the phrase is utilized in some manner within the resultant respective specifications. In other words, the use of a phrase in some context in an issued patent does not provide evidence that the phrase connotes sufficient, definite structure to one of ordinary skill in the art. Applicant’s exhibits B and C provide a definition of a turbulator and a search result of multiple issued U.S. patents which contain the term “turbulator”. The Office agrees that a “turbulator” is a known structure within the state of the art of invention, however, there is no evidence provided that a turbulence unit is implicitly a turbulator. While a turbulator is a type or a structure that may achieve the function of inducing turbulence, there are many other structures and devices that may achieve the recited function. Additionally, the Examiner notes it is not enough for Applicant to state that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. Accordingly, from the provided exhibits and Applicant’s specification, there is no evidence that provides that a turbulence unit is implicitly a turbulator nor that the term turbulence unit connotes sufficient, definite structure to one of ordinary skill in the art to preclude application of 35 U.S.C. 112(f).
Applicant’s arguments and a review of Applicant’s specification page 4, line 28 – page 5, line 2 with respect to “control or regulating unit” have been fully considered and are persuasive. The 112(a) and 112(b) of “control or regulating unit” in claim has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW THOMAS LARGI whose telephone number is (571)270-3512. The examiner can normally be reached 8:00 - 4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T LARGI/Primary Examiner, Art Unit 3746